Appeal by the defendant from a judgment of the County Court, Suffolk County (Jones, J.), rendered January 5, 1996, convicting him of robbery in the first degree and assault in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s claim that his guilty plea was coerced is not preserved for appellate review. The defendant did not move to vacate his guilty plea, nor did he otherwise raise this issue before the County Court (see, People v Pellegrino, 60 NY2d 636; People v Bartlett, 215 AD2d 489). In any event, the record of the plea proceedings establishes that the defendant knowingly, voluntarily, and intelligently pleaded guilty (see, People v Harris, 61 NY2d 9).
*420The defendant’s claim that he received ineffective assistance of counsel is without merit. The record demonstrates that trial counsel rendered meaningful representation to the defendant at all stages of the proceedings (People v Hobot, 84 NY2d 1021; People v Baldi, 54 NY2d 137).
Finally, the defendant may not now be heard to challenge the negotiated sentence which the court imposed (see, People v Kazepis, 101 AD2d 816). In any event, under the circumstances of this case, the sentence imposed was neither harsh nor excessive (see, People v Suitte, 90 AD2d 80). Miller, J. P., Thompson, Joy and Luciano, JJ., concur.